MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                     FILED
court except for the purpose of establishing                             Feb 07 2020, 10:43 am
the defense of res judicata, collateral                                       CLERK
estoppel, or the law of the case.                                         Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Amanda Edwards,                                          February 7, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1892
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Bob A. Witham,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         33C01-1809-F3-13



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020                   Page 1 of 7
                                          Case Summary
[1]   In September of 2018, during a traffic stop, police officers discovered multiple

      plastic baggies, a glass smoking pipe, syringes, and two baggies containing

      methamphetamine inside Amanda Edwards’s purse. During a subsequent

      interview, officers discovered heroin and fentanyl inside a wallet found on

      Edwards’s person. In June of 2019, Edwards was convicted of Level 4 felony

      methamphetamine dealing, two counts of Level 6 felony narcotic-drug

      possession, Level 6 felony maintaining a common nuisance, Level 6 felony

      unlawful possession of a syringe, and Class C misdemeanor paraphernalia

      possession. Edwards was sentenced to an aggregate term of ten years of

      incarceration. Edwards contends that the trial court erred in its findings of

      aggravating and mitigating factors and that her sentence is inappropriate in light

      of the nature of her offenses and character. We affirm.



                            Facts and Procedural History
[2]   On September 20, 2018, Edwards was a passenger in a vehicle being driven by

      Jeremy Snow, which was stopped by law enforcement after Snow committed

      multiple traffic infractions. After being removed from the vehicle, Edwards

      admitted that there was methamphetamine inside the vehicle, and a K-9 search

      of the vehicle indicated the presence of drugs as well. Upon searching the

      vehicle, police officers discovered multiple plastic baggies, a glass smoking pipe,

      syringes, and two baggies containing methamphetamine, all of which were

      located inside Edwards’s purse. Officers also discovered a small digital scale.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 2 of 7
      During a subsequent police interview, officers discovered heroin and fentanyl

      located in Edwards’s wallet.


[3]   On September 21, 2018, the State charged Edwards with Level 3 felony

      methamphetamine dealing, Level 6 felony cocaine possession, two counts of

      Level 6 felony narcotic-drug possession, Level 6 felony maintaining a common

      nuisance, Level 6 felony unlawful possession of a syringe, and Class C

      misdemeanor paraphernalia possession. In May of 2019, the State amended the

      methamphetamine dealing charge to a Level 4 felony and dismissed the cocaine

      possession charge. On June 18, 2019, a jury trial was held, after which Edwards

      was found guilty as charged. The trial court sentenced Edwards to ten years for

      the methamphetamine-dealing conviction, two years for each of the Level 6

      felony convictions, and sixty days for the paraphernalia-possession conviction,

      all to be served concurrently, for an aggregate sentence of ten years of

      incarceration.



                                 Discussion and Decision
[4]   Edwards contends that (1) the trial court erred in its findings of aggravating and

      mitigating factors and (2) her sentence is inappropriate.


                                      I. Sentencing Factors
[5]   Edwards contends that the trial court abused its discretion by failing to find her

      addiction and its origin to be mitigating factor and by finding the nature and

      circumstances of her offenses to be an aggravating factor. “[S]entencing

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 3 of 7
      decisions rest within the sound discretion of the trial court and are reviewed on

      appeal only for an abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490

      (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). “An abuse of

      discretion occurs if the decision is clearly against the logic and effect of the facts

      and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” Id. (internal quotations and citations

      omitted).


[6]   Regarding mitigating factors, “An allegation that the trial court failed to

      identify or find a mitigating factor requires the defendant to establish that the

      mitigating evidence is both significant and clearly supported by the record.”

      Carter v. State, 711 N.E.2d 835, 838 (Ind. 1999). Edwards claims that her

      addiction, which stems from pain caused by an automobile accident, should

      have been found to be a mitigating factor. We recognize that substance-abuse

      history may be a mitigating factor, however, “when a defendant is aware of a

      substance abuse problem but has not taken appropriate steps to treat it, the trial

      court does not abuse its discretion by rejecting the addiction as a mitigating

      [factor].” Hape v. State, 903 N.E.2d 977, 1002 (Ind. Ct. App. 2009), trans. denied.

      Although Edwards admits to being aware of her drug addiction, she refused to

      take appropriate steps to treat it. This is clearly demonstrated by (1) the drug-

      related charges Edwards acquired in another county while released pending

      trial in this matter, and (2) Edwards’s testimony that she started using

      methamphetamine in order to stop using heroin and fentanyl. Edwards has

      failed to establish that the trial court abused its discretion in this regard.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 4 of 7
[7]   Regarding aggravating factors, Edwards contends that while it appears that the

      trial court found the nature and circumstances of her offenses to be an

      aggravating factor in this case, such a finding was improper because the trial

      court failed to detail the particular circumstances for enhancement. “A trial

      court abuses its discretion during sentencing if the reasons given in the

      sentencing statement are improper as a matter of law.” Phipps v. State, 90
N.E.3d 1190, 1197 (Ind. 2018) (internal quotations omitted). “For example,

      [w]here a trial court’s reason for imposing a sentence greater than the advisory

      sentence includes material elements of the offense, absent something unique

      about the circumstances that would justify deviating from the advisory

      sentence, that reason is improper as a matter of law.” Id.


[8]   Here, the trial court found that “[t]he offenses in this case also are going to be

      seen by the Court as an aggravating factor.” Tr. Vol. II p. 158. While we can

      understand Edwards’s confusion in determining exactly which circumstances of

      the offenses the trial court used to enhance her sentence given the trial court’s

      lengthy oral sentencing statement, read as a whole it points to at least two

      specific circumstances. First, Edwards was on probation when she decided to

      commit these offenses. Second, the trial court took issue with the fact that

      Edwards was living in Decatur County and bringing drugs into Henry County

      to deal. Given these circumstances, we cannot say that the trial court abused its

      discretion.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 5 of 7
                              II. Indiana Appellate Rule 7(B)
[9]    Edwards contends that her aggregate ten-year sentence is inappropriate. We

       may revise a sentence if, “after due consideration of the trial court’s decision,

       the Court finds that the sentence is inappropriate in light of the nature of the

       offense and the character of the offender.” Ind. Appellate Rule 7(B).

       “Sentencing is principally a discretionary function in which the trial court’s

       judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008) (internal citations omitted). The defendant bears the

       burden of proving that her sentence is inappropriate in light of both the nature

       of her offenses and her character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct.

       App. 2013). For her convictions, Edwards faced a maximum penalty of twelve

       years for the Level 4 felony, two-and-one-half years for the Level 6 felonies, and

       sixty days for the Class C misdemeanor. Ind. Code § 35-50-2-5.5, -7, Ind. Code

       § 35-50-3-4.


[10]   The nature of Edwards’s offenses does not support a reduction in her sentence.

       Edwards was convicted of Level 4 felony methamphetamine dealing, two

       counts of Level 6 felony narcotic-drug possession, Level 6 felony maintaining a

       common nuisance, Level 6 felony unlawful possession of a syringe, and Class C

       misdemeanor paraphernalia possession, after police officers found plastic

       baggies, a glass smoking pipe, syringes, two baggies containing

       methamphetamine, a digital scale, heroin, and fentanyl inside of her purse or

       wallet. Not only was Edwards on probation when she committed these



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 6 of 7
       offenses, but she was traveling from her home in Decatur County to deal drugs

       in Henry County.


[11]   Edwards’s character also does not support a reduction in her sentence. At the

       time of the instant offenses, Edwards was on probation in Dearborn County

       after being convicted of Class A misdemeanor operating a vehicle while

       intoxicated. Edwards also committed the instant offenses after having been

       released pending charges of theft, driving while suspended, and leaving the

       scene of an accident in Decatur County. Moreover, after Edwards was released

       pending trial on the offenses in this matter, she was charged with Level 5 felony

       methamphetamine possession, Level 6 felony unlawful possession of a syringe,

       and Class C misdemeanor paraphernalia possession in Decatur County. This

       clearly demonstrates Edwards’s distain for authority and her unwillingness to

       conform her behavior to societal norms. Edwards has failed to establish that her

       sentence is inappropriate.


[12]   The judgment of the trial court is affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1892| February 7, 2020   Page 7 of 7